IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,276-01


                      EX PARTE MARTIN AGUILLON JR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-2777-19-F(1) IN THE 332ND DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation - intend other felony and sentenced to

eight years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07. The record forwarded to this Court appears, however,

to be incomplete. The application, as forwarded, is missing pages 14-17, which would contain

Applicant’s required verification.

       On February 5, 2021, this Court ordered the district clerk to supplement the record by either

forwarding to this Court a complete copy of the 11.07 habeas application or certify in writing that

the missing pages are not part of the record. The clerk was ordered to respond within thirty days
from the date of the order but the clerk has not responded to this Court’s order.

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a complete copy of the 11.07 habeas application, including, among other things,

any affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). The trial court shall respond within thirty

days from the date of this order. Any extensions of time must be requested by the trial court and

obtained from this Court.



Filed: April 6, 2022
Do not publish